Allowance
Initially, the Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the effort to carefully analyze the Office action, and make appropriate arguments and amendments, which helped to move this application to allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
No double patenting rejection is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

independent claim 1, the claim is patent eligible subject matter under 35 USC § 101:
Independent claim 1 recites, “an implantation direction specifying means for receiving, from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the implantation start position, and specifying the implantation direction of the stent on the three-dimensional blood vessel image,” which is a practical application.
Independent claim 4 recites, “an implantation direction specifying procedure for receiving, from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the implantation start position, and specifying the implantation direction of the stent on the three-dimensional blood vessel image,” which is a practical application.
Independent claim 7 recites, “receiving, by an implantation direction specifying means from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the Page 4 of 11Application No.: 16/075277 implantation start position, and specifying the                                                                                                                                                                                                          implantation direction of the stent on the three-dimensional blood vessel image,” which is a practical application.

Accordingly, the claims are eligible subject matter under 35 USC § 101.

Allowable Subject Matter

Claims 1-9 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance.

The allowability of the claims resides, at least in part, that the prior art of record, Larrabide (U.S. Patent Application Publication 
Regarding independent claim 1, "an implantation direction specifying means for receiving, from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the implantation start position, and specifying the implantation direction of ," and, "a stent specification specifying means for specifying a diameter of the stent after expanded, a length of the stent after expanded, the number of wires of the stent, and a pitch length of the wires of the stent after expanded as a specification of the stent" in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the claim considered as a whole.

Regarding independent claim 4, "an implantation direction specifying procedure for receiving, from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the implantation start position, and specifying the implantation direction of the stent on the three-dimensional blood vessel image," and, "a stent specification specifying procedure for specifying a diameter of the stent after expanded, a length of the stent after expanded, the number of wires of the " in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the claim considered as a whole.

Regarding independent claim 7, "receiving, by an implantation direction specifying means from the user, a designation of a position located in a desired implantation direction of the stent among positions located in a plurality of implantation directions of the stent from the Page 4 of 11Application No.: 16/075277 implantation start position, and specifying the implantation direction of the stent on the three-dimensional blood vessel image," and, "specifying, by a stent specification specifying means, a diameter of the stent after expanded, a length of the stent after expanded, the number of wires of the stent, and a pitch length of the wires of the stent after expanded as a specification of the stent" in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a considered as a whole.
It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Michael R. Jedwab et al., “A study of the geometrical and mechanical properties of a self-expanding metallic stent – theory and experiment,” 1993, Journal of Applied Biomaterials, volume 4, pages 77-85; teaches calculating the length of a stent.



“Inventor Forum,” 2009, https://forums.autodesk.com/t5/inventor-forum/spiral-length-formula/td-p/2575288, 3 pages; teaches a formula for the length of a spiral.

Chenhao Xu, “Design and simulation of a magnesium based biodegradable stent for hemodialysis application,” 2015, University of Cinncinati, 109 pages; teaches design of a spiral stent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:00 AM – 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Any inquiry of a general nature or relating to the status of this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
RG

                                                                                                                                                                                                    /BRIAN S COOK/Primary Examiner, Art Unit 2146